Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Amendment
Applicants amendment filed 7/12/2022 has been received and entered.  No claims have been amended.
Upon review of the claim numbering, it is noted that the claims filed 3/17/2022 omitted claims 17 and 18 in numbering.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 19-36 have been renumbered 17-34.

Claims 1-34 filed 3/17/2022 are pending and currently under examination.

Election/Restriction
Applicant’s election without traverse of Group 1 in the reply filed on 9/7/2021 was acknowledged, however upon review the restriction requirement was withdrawn.
Claims 1-27, 29-34, drawn to a method of providing a structure for dentures, and claim 28, drawn to a system comprising means to obtain a 3D representation and generating a model of a denture are currently under examination.

Priority
This application filed 9/25/2018 is a continuation of 13/996559 filed 10/10/2013, now US Patent 10105196, which is a national stage filing of PCT/DK2011/020495 filed 12/19/2011 which claims benefit to US provisional application 61/426695 filed 12/23/2010 and DKPA201001175 filed 12/22/2010 in Denmark.
No comments have been made by Applicants regarding the summary of priority in prosecution. Acknowledgment was made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/996559.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 1-34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10105196 (application 13/996559 filed 10/10/2013) is withdrawn.
The terminal disclaimer filed 7/12/2022 has been approved (see paper entered 7/12/2022).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                           
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

In the previous actions, claim 28 (previously number claim 30) was indicated to be directed to the system it is noted that the use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  
No comment was provided by Applicants regarding the analysis provided in prosecution.

Conclusion
Claims 1-34 are allowed.
In prosecution Poirier (US Patent 5725376 and US Application 2002/102517) and Karmaker et al (US Application 2001/036617) were provided to evidence that creating dental implants and computer modeling were known.  Further, Chang et al. was provided as evidence for an automatic Algorithm for digital dental occlusion and to demonstrate that surgical planning can be performed on composite 3-D models that are generated by merging a computerized tomography scan with digital dental models which are generated by scanning the surfaces of plaster dental models or dental impressions with a high-resolution laser scanner. For the planning process, to reestablish the dental occlusion Chang provide a new approach to automatically and efficiently reestablish dental occlusion in two steps, where the first step is to initially position the models based on dental curves and a point matching technique, and then to reposition the models to the final desired occlusion based on iterative surface-based minimum distance mapping with collision constraints.  However, the art fails to teach to perform the process requiring segmenting teeth and gingiva as part of the method steps as required of the instant claims.
For patent eligibility it was determined that the judicial exception of the instant claims is are the steps which generally set forth and broadly encompasses analysis and generation of a model of a super-structure based on two 3D models, which is data analysis.  The additional element of the claims would be considered the steps of obtaining the 3D representations, which is simply obtaining data for the 3D representations.  Dependent claims set forth further limitations about the source of the 3D representations and considerations in modeling the super-structure, however are all implemented in data gathering or the generation of the super-structure modeling step of the claim.  While the method claims do not require or recite that the method is practiced on a computer, it appears that the method cannot be performed by hand.  Claim 30 is directed to the system for the method, and provides specific means of obtaining 3D models and generating models, however do not appear to be presentation of a new means or devices based on the analysis of the present specification for detailed guidance of potentially new or novel devices (it appears that the guidance for these steps and means are reliant on the art for descriptive and enabling support).  In review of the instant specification the methods do not appear to require a special type of device nor a specific unique system, and 3D models can be produced with any processor and thus the steps can be performed on a general purpose computer.  
For step 1 of the 101 analysis, the method and system claims are found to be directed to a statutory category of a process and a system that implement the method steps of the process.  
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of obtaining a 3D representation and generating a model which is segmented.  The judicial exception at a high level appears to be a set of instructions for generating a model and appears to fall into the category of a Mental Processes, however as amended requires generating and manipulating digital 3D representations of dental structures and does not appear to be a method which can be performed in one’s mind or with the aid of paper.
Accordingly, under step 2A the claims were found to be patent eligible.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/            Primary Examiner, Art Unit 1631